DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 5th, 2020 is in
compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure
statements are being considered by the examiner.
Claim Objections
Claims 1 and 6 are objected to due to informalities.
Claim 1 objected to because of the following informalities: 
 Claim 1 line 14 recites “whereas”; it is likely this is a typographic error and should recite “wherein”. Appropriate correction is required.
Claim 6 objected to because of the following informalities:
Claim 6 recites “the plurality of pieces of learning data is constituted of”.  This is grammatically incorrect and could be rewritten as “are constituted of”.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 rejected for the following reason:
Claim 1 recites the limitation "the learned action model" in line 14.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-6 are also rejected on the basis of their dependencies.
Claim 2 rejected for the following reasons:
Claim 2 recites “wherein images”.  There is improper and unclear antecedent basis characterization for this recitation.
Claim 2 line 21 recites “wherein images”.  It is unclear if “images” refers back to the claim 1 line 10 “time series of environmental images” or if new images are being recited.
Claim 2 line 23 recites “wherein the compound environmental image… is generated”. However, claim 1 line 10 previously recites “a compound environmental image generated”.  It is unclear if the same image generation step is recited or if a second image generation step is required.  For example, “is generated” in claim 2 does not refer back to “generated” recited in claim 1.
Claim 3 rejected for the following reasons:
Claim line 3 recites “the compound environmental image… is generated”.  However, claim 2 line 23 also recites “compound environmental image… is generated”, and furthermore claim 1 line 10 previously recites “a compound environmental image generated”.  It is unclear if 
It is unclear if the claim 3 limitation “the compound environmental image… is generated such that a hue, a chroma, a brightness,  or an arbitrary combination thereof in a portion or all of each of the plurality of moving object image regions is distinguished in accordance with a sequential order of the time series of the plurality of environmental images respectively” is referring back to claim 1 line 10, claim 2 line 23, or if a new image generation step is required.
Claim 4 rejected for the following reason:
Claim 4 recites “the compound environmental image… is generated”.  However, claim 2 line 23 also recites “compound environmental image… is generated”, and furthermore claim 1 line 10 previously recites “a compound environmental image generated”.  It is unclear if the same image generation steps are recited, or if a second, or even third image generation step is required.
Claim 6 is rejected for the following reason:
Claim 6 recites “the environmental image data”.  It is unclear if this is referring to the environmental image data in claim 5 since there is no use of the term “said”.  (For example, “said environmental image data.”)
Claim Interpretation and Contingent Limitations
	Claims 1 and 6 contain conditional limitations.  Claims 1 and 6 are method claims, which contain the following conditional limitations:
Claim 1: 
when the first moving object moves to the destination point while avoiding interference with each of a plurality of second moving objects in a condition in which the plurality of second moving objects moves along a plurality of respective movement patterns different from each other” 
“generating a plurality of pieces of learning data . . . when the moving
apparatus moves along each of the plurality of movement routes;
Claim 6:
(2) “the plurality of pieces of learning data is constituted of the environmental image
data and the action parameters associated with the environmental image data, when a virtual
image of a robot moves along each of the plurality of movement routes in a virtual space”
With respect to conditional limitations in process claims, MPEP 2111.04 guides
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim
requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.
As claims 1 and 6 are process claims, Ex Parte Schulhauser applies to limitations (1) and (2).  See MPEP 2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present while avoiding interference with each of a plurality of second moving objects in a condition in which the plurality of second moving objects moves along a plurality of respective movement patterns different from each other”, or 2) “the moving
apparatus moves along each of the plurality of movement routes”, which are all contingencies not required by the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
	In sum, claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception to patentability (i.e. a law of nature, a phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” 

Revised Guidance Step 2A – Prong 1
	Under 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
	Here, the independent claim 1 limitations “determining a target movement route
of a moving apparatus to a destination point in a condition in which a plurality of moving objects is present around the moving apparatus, the route determination method comprising:
recognizing a plurality of movement routes of a first moving object when the first moving
object moves to the destination point while avoiding interference with each of a plurality of
second moving objects in a condition in which the plurality of second moving objects moves
along a plurality of respective movement patterns different from each other; generating a plurality of pieces of learning data in which environmental image data including a compound environmental image generated by compounding a time series of environmental images indicating an environment of the moving apparatus and action parameters indicating actions of the moving apparatus are associated with each other, when the moving apparatus moves along each of the plurality of movement routes; generating a learned model that is the learned action model in which the environmental image data is input whereas the action parameters are output by learning model parameters of the action model in accordance with a designation 
The above limitation of independent claim 1 falls within one or more of the three
enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental
process, that can be performed in the human mind since each of the above steps could
alternatively, be performed in the human mind or with the aid of pen and paper. This
conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court
held that section 101 did not embrace a process defined simply as using a computer to perform
a series of mental steps that people, aware of each step, can and regularly do perform in their
heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed.
Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom
S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as
essentially mental processes within the abstract-idea category”).
	Additionally, mental processes remain unpatentable even when automated to reduce
the burden on the user of what once could have been done with pen and paper. See
CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when
performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v.
Benson.”).


Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract ideas to which the
claim is directed does not include limitations that integrate the abstract idea into a practical
application, since these are method claims and the claims do not provide means for
implementation. For example, no computer, processor, memory, or controller is recited as
carrying out the abstract idea.  Although claim 1 passively recites the actions of a “moving apparatus” during the method reciting an abstract idea, the additional element of a “moving apparatus” is not used to carry out the abstract idea claim limitations and constitutes mere generally linking of the use of the abstract idea to a particular technological environment. In addition, the specification indicates the “moving apparatus” could correspond to a human being that could alternatively carry out the mental process, i.e., Spec. ¶¶ 109 “moving apparatus 2 . . . being operated by a human . . . remote controlled by a human”; 70 “virtual robot is moved . . . along a movement route corresponding to the movement route Rw of the first pedestrian R1”.

not make that process patent-eligible.” Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada
(U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717
F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to
lend speed or efficiency to the performance of an otherwise abstract concept does not
meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014).

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to
determine whether they amount to something “significantly more” than the recited abstract
idea. (i.e., an innovative concept).
Here, the additional element of a “moving apparatus” does not amount to an innovative
concept since, as stated above in the step 2A, Prong 2 analysis, the mobile vehicle is passively
recited and does not carry out the abstract idea. The additional elements are specified at a high
level of generality to simply implement the abstract idea and are not themselves being
technologically improved. See, e.g., MPEP §2106.05 I.A.), Alice, 573 U.S. at 223 (“[T]he mere
recitation of a generic computer cannot transform a patent-ineligible abstract idea into a
patent-eligible invention.”). Thus, the “moving apparatus”, does not amount to “significantly
more” than the abstract ideas themselves.
	The additional elements of the dependent claims merely refine and further limit the
abstract idea of the independent claims and do not add any feature that is an “inventive
concept” which cures the deficiencies of their respective parent claim under the 2019 PEG

limitations, include an “inventive concept” of some additional element or combination of
elements sufficient to ensure that the claims in practice amount to something “significantly
more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer
substantially more than the sum of the functions of the elements when each is taken alone. The
claims as a whole, do not amount to significantly more than the abstract idea itself because the
claims do not affect an improvement to another technology or technical field; the claims do not
amount to an improvement to the functioning of an electronic device itself which implements
the abstract idea (e.g., the general purpose computer and/or the computer system which
implements the process are not made more efficient or technologically improved); the claims
do not perform a transformation or reduction of a particular article to a different state or thing
(i.e., the claims do not use the abstract idea in the claimed process to bring about a physical
change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus
patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584
(1978), where a physical change, and thus patentability, was not imparted by the claimed
process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Kunihito (JP2018044848A)(hereinafter “Kunihito”)(translation attached) in view of Lim (KR101401311B1)(hereinafter “Lim”)(translation attached)
With respect to claim 1, Kunihito discloses:
A route determination method that is a method for determining a target movement route of a moving apparatus to a destination point in a condition in which a plurality of moving objects is present around the moving apparatus, the route determination method comprising:  (Kunihito page 2 “the primary candidate determination unit 23 is configured to determine a plurality of primary candidates for the route of the vehicle V… The determination 
generating a plurality of pieces of learning data in which environmental image data including a compound environmental image (Kunihito page 4 “FIG. 7 shows a case where the laser light emitted from the rider 31a of the vehicle V is reflected by the object OBJ. In this case, as indicated by a black circle in FIG. 7, a reflection point is formed at the position PX. The rider 31a measures relative position information of the position PX with respect to the rider 31a from the reflected light.”) 
generated by compounding a time series of environmental images indicating an environment of the moving apparatus and action parameters indicating actions of the moving apparatus are associated with each other, when the moving apparatus moves along each of the plurality of movement routes (Kunihito page 4 “the rider 31a repeatedly detects object information at intervals of, for example, several tens of ms. In other words, the rider 31a detects object information at a plurality of different times. Therefore, state quantities at a plurality of different times are calculated from object information at a plurality of different times. Alternatively, even when the vehicle V travels a certain place a plurality of times, object information at a plurality of different times is detected, and thus state quantities at a plurality of different times are calculated.”);
 generating a learned model that is the learned action model in which the environmental image data is input whereas the action parameters are output by learning model 
and determining the target movement route of the moving apparatus using the learned model.  (Kunihito page 4 “the position information and the state quantity are detected and transmitted to the data center DC by a plurality of vehicles V. As a result, the environmental map information M is created and updated with higher accuracy.”; Kunihito page 5 “Next, the recommended route determination unit 26 transmits the information of the recommended route determined in this way to the vehicle V to which the position information of the departure place and the position information of the destination are transmitted. When the vehicle V receives the recommended route information, the target route setting unit 43 of the vehicle V sets the recommended route as the target route.”;)
Kunihito fails to disclose:
recognizing a plurality of movement routes of a first moving object  when the first moving object moves to the destination point while avoiding interference with each 
However, Lim, from the same field of endeavor, discloses:
recognizing a plurality of movement routes of a first moving object when the first moving object moves to the destination point while avoiding interference with each of a plurality of second moving objects in a condition in which the plurality of second moving objects moves along a plurality of respective movement patterns different from each other; (Lim ¶03 “multiple robots travel individually” ; Lim ¶3 “develop a path planning technology that can secure the physical shortest path of the robots in an environment where a large number of robots exist, and prevent or eliminate mutual collision.”; Lim ¶16 “There is a coupled system for processing a plurality of robots into one to calculate the movement path of the robot and a decoupled system for processing each of the paths of the plurality of robots individually.”; Lim ¶32 “Now, a moving object having a path that does not cause a collision moves to the destination according to the calculated traveling path”) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of multiple moving object navigation, as taught by Lim, in the system of Kunihito, in order to ensure that these multiple moving objects perform efficient service and do not collide with each other.  (Lim ¶03 “the calculation of the robot’s movement path must be preceded for efficient service execution… path planning technology that can… prevent or eliminate mutual collision.”)

s 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kunihito in view of Lim, further in view of Kakinami (JP2004120661A)(hereinafter “Kakinami”)(translation attached).
With respect to claim 2, Kunihito in view of Lim discloses:
 images including a plurality of object image regions (Kunihito page 4 “FIG. 7 shows a case where the laser light emitted from the rider 31a of the vehicle V is reflected by the object OBJ. In this case, as indicated by a black circle in FIG. 7, a reflection point is formed at the position PX. The rider 31a measures relative position information of the position PX with respect to the rider 31a from the reflected light.”)
Kunihito in view of Lim fails to disclose:
wherein images including a plurality of moving object image regions indicating a plurality of respective moving objects present around the moving apparatus are recognized as the environmental images, and wherein the compound environmental image, in which the plurality of moving object image regions included in a plurality of the respective environmental images is superposed, is generated.
However, Kakinami, from the same field of endeavor, discloses:
wherein images including a plurality of moving object image regions indicating a plurality of respective moving objects present around the moving apparatus are recognized as the environmental images, and wherein the compound environmental image, in which the plurality of moving object image regions included in a plurality of the respective environmental images is superposed, is generated.  (Kakinami ¶17 “an environment information detecting unit configured to detect and accumulate environment information around a moving object; A 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of superposing moving object regions onto environmental images, as taught by Kakinami, in the system of Kunihito in view of Lim in order to determine whether there is an obstacle in the path of the moving object.  (“Kakinami ¶17 “to specify an obstacle present on the expected movement trajectory of the moving body.”)

With respect to claim 3,
Kunihito in view of Lim, further in view of Kakinami discloses:

in accordance with a sequential order of the time series of the plurality of environmental images respectively. (Kunihito page 2 “The rider 31a sequentially irradiates laser light toward the entire periphery of the host vehicle V, measures the distance from the reflected light to obstacles on the road and around the road, and roads and obstacles around the host vehicle V”)

4 is rejected under 35 U.S.C. 103 as being unpatentable over Kunihito in view of Lim, further in view of Kakinami, further in view of Matsumoto (JP2009020897A)(hereinafter “Matsumoto”)(translation attached).
With respect to claim 4,
Kunihito in view of Lim, futher in view of Kakinami discloses:
A compound environmental image (Kunihito page 4 “FIG. 7 shows a case where the laser light emitted from the rider 31a of the vehicle V is reflected by the object OBJ. In this case, as indicated by a black circle in FIG. 7, a reflection point is formed at the position PX. The rider 31a measures relative position information of the position PX with respect to the rider 31a from the reflected light.”) Wherein the compound environmental image is superposed (Kakinami ¶17 “an environment information detecting unit configured to detect and accumulate environment information around a moving object; A trajectory estimating means for estimating a trajectory, and an expected movement trajectory estimated by the trajectory estimating means is superimposed on the environment information detected by the environment information detecting means to specify an obstacle present on the expected movement trajectory of the moving body. ”; Kakinami ¶18 “The environment information detecting means is mounted on the moving body, and captures an image around the moving body and outputs image information”; Kakinami ¶23 “a moving object periphery monitoring device of the present embodiment includes environment information detecting means SR that detects and accumulates environment information such as the size and position of an object around a moving object (not shown); And a trajectory estimating means TR for estimating a predicted movement trajectory. Then, the predicted movement trajectory estimated by the trajectory 
Kunihito in view of Lim, futher in view of Kakinami fails to disclose:
wherein the compound environmental image, in which a subsequent moving object image region of the plurality of moving object image regions in time series is superposed on a preceding moving object image region of the plurality of moving object image regions in time series such that at least a portion thereof is concealed, is generated.  
However, Matsumoto, from the same field of endeavor, discloses:
wherein the compound environmental image, in which a subsequent moving object image region of the plurality of moving object image regions in time series is superposed on a preceding moving object image region of the plurality of moving object image regions in time series such that at least a portion thereof is concealed, is generated.  (Matsumoto page 4 “FIG. 5 shows an example of an image obtained by superimposing the object image data cut out from each time series image data by the object region cutting process on the first frame of the time series image data”; Matsumoto Fig. 5 shows a portion of the image concealed)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of superposing a preceding moving object image such that a portion is concealed, as taught by Matsumoto, in the system of Kunihito in view of Lim, further in view of Kakinami so that “images at the respective times become strobe synthesized images of all past object images”. (Matsumoto page 3) This allows for image data 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kunihito in view in view of Lim, further in view of Takemori (JP2016172469A)(hereinafter “Takemori”)(translation attached).
With respect to claim 5, Kunihito in view of Lim discloses:
Environmental image data (Kunihito page 4 “FIG. 7 shows a case where the laser light emitted from the rider 31a of the vehicle V is reflected by the object OBJ. In this case, as indicated by a black circle in FIG. 7, a reflection point is formed at the position PX. The rider 31a measures relative position information of the position PX with respect to the rider 31a from the reflected light.”)
Kunihito in view of Lim fails to disclose:
wherein the environmental image data further includes at least one of a velocity image indicating fluctuations in velocity of the moving apparatus and a directional image indicating a direction of the destination point, in addition to the compound environmental image.  
However, Takemori, from the same field of endeavor, discloses:
wherein the environmental image data further includes at least one of a velocity image indicating fluctuations in velocity of the moving apparatus and a directional image indicating a direction of the destination point, in addition to the compound environmental image.  (Takemori page 6 “The ripple image 261 is displayed more unclearly as it approaches 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of displaying fluctuations in velocity as well as direction indications, as taught by Takemori, in the system of Kunihito in view of Lim in order to alert users of impending crisis (i.e. collisions). (Takemori page 6 “the ripple image 261 can make the driver aware of the crisis by producing the same effect as the first embodiment. As a result, it is possible to increase the certainty of recognition of the notification target B by the driver.)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kunihito in view in view of Lim, further in view of Wang (US20190202055A1)(hereinafter “Wang”).
With respect to claim 6, 

Learning data constituted of the environmental image data (Kunihito page 4 “FIG. 7 shows a case where the laser light emitted from the rider 31a of the vehicle V is reflected by the object OBJ. In this case, as indicated by a black circle in FIG. 7, a reflection point is formed at the position PX. The rider 31a measures relative position information of the position PX with respect to the rider 31a from the reflected light.”)
Kunihito in view of Lim fails to disclose:
wherein the plurality of pieces of learning data is constituted of the environmental image data and the action parameters associated with the environmental image data, when a virtual image of a robot moves along each of the plurality of movement routes in a virtual space.
However, Wang, from the same field of endeavor, discloses:
wherein the plurality of pieces of learning data is constituted of the environmental image data and the action parameters associated with the environmental image data, when a virtual image of a robot moves along each of the plurality of movement routes in a virtual space.  (Wang ¶31 “screen 111 may visualize industrial robot 313 moving along robot paths 323 and 325.”; Wang ¶33 “an industrial robot training system comprising a mixed reality display device structured to superimpose a virtual scene on a real-world view of a real-world scene including a plurality of physical objects… a computing device structured to detect the plurality of physical objects using the video output from the video input device, generate a first plurality of virtual objects using the plurality of detected physical objects, simulate a virtual robot path of an industrial robot within the real-world scene using a second plurality of virtual objects, the 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the virtual image system of Wang into the system of Kunihito in view of Lim in order to pin virtual objects to physical objects and virtual paths to physical paths, as taught by Wang.  Then, to avoid these virtual objects on a virtual path, which in turn will allow the physical objects to be avoided on the physical path; as taught by Wang.  (Wang ¶16 “pinning a virtual object onto a physical object; moving a virtual industrial robot to another location within the virtual scene; moving a joint of a virtual industrial robot; creating a virtual element of a virtual object  corresponding to a position of a virtual industrial robot; generating a virtual robot path by moving the virtual industrial robot within the virtual scene; and adjusting a virtual object or virtual robot path in response to observing a collision during a virtual robot path simulation”)
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Carville A. Hollingsworth IV whose telephone number is
(571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing
using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.

supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available
to registered users. To file and manage patent submissions in Patent Center, visit:
https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for
more information about Patent Center and https://www.uspto.gov/patents/docx for
information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARVILLE ALBERT HOLLINGSWORTH IV/Examiner, Art Unit 3667                                                                                                                                                                                                        
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667